
	
		I
		112th CONGRESS
		2d Session
		H. R. 5853
		IN THE HOUSE OF REPRESENTATIVES
		
			May 22, 2012
			Mr. Cummings
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To prohibit wholesalers from purchasing prescription
		  drugs from pharmacies, and to enhance information and transparency regarding
		  drug wholesalers engaged in interstate commerce.
	
	
		1.Short titleThis Act may be cited as the
			 Gray Market Drug Reform and
			 Transparency Act of 2012.
		2.Prohibition
			 against wholesale distributors purchasing prescription drugs from
			 pharmacies
			(a)Prohibited
			 actSection 301 of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 331) is amended by adding at
			 the end the following:
				
					(aaa)The purchase or receipt by any person
				required to report under section 510(b)(3) (relating to wholesale distributors
				of prescription drugs) of any drug subject to section 503(b)(1) from a pharmacy
				or pharmacist, except that this paragraph does not apply to the return of a
				drug to the wholesale distributor from which the particular drug was
				purchased.
					.
			(b)MisbrandingSection 502 of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 352) is amended by adding at the end the
			 following:
				
					(aa)If it is purchased or received in violation
				of section 301(aaa) (prohibiting the purchase or receipt of prescription drugs
				by wholesale distributors from
				pharmacists).
					.
			3.Reporting by
			 wholesale distributors of prescription drugs
			(a)Reporting
			 requirement
				(1)In
			 generalSection 510 of the Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C. 360) is amended—
					(A)in subsection (b),
			 by adding at the end the following:
						
							(3)On or before December 31 of each year,
				every person engaged in the wholesale distribution in interstate commerce of
				drugs subject to section 503(b)(1) shall report to the Secretary such person’s
				name, contact information for such person’s principal officer (or the designee
				thereof), such person’s places of business, such person’s licensing information
				(including the type of license and expiration date) for each State in which
				such person is so engaged, and such other information as the Secretary deems
				appropriate.
							;
					(B)in subsection (c),
			 by adding at the end: Every person upon first engaging in the wholesale
			 distribution in interstate commerce of drugs subject to section 503(b)(1) shall
			 immediately report to the Secretary the information described in subsection
			 (b)(3).; and
					(C)in subsection (d),
			 by adding at the end the following: Every person duly reporting in
			 accordance with the foregoing subsections shall immediately report to the
			 Secretary with respect to any additional establishment which the person owns or
			 operates in any State and in which the person begins the wholesale distribution
			 in interstate commerce of drugs subject to section 503(b)(1)..
					(2)Reporting
			 numberSubsection (e) of
			 section 510 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360) is
			 amended—
					(A)by striking
			 registration number and inserting registration or
			 reporting number; and
					(B)by inserting or reporting in
			 accordance with subsections (b)(3), (c), or (d) after registered
			 in accordance with this section.
					(3)Public
			 availability; databaseSubsection (f) of section 510 of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360) is amended—
					(A)by striking
			 (f) and inserting (f)(1); and
					(B)by adding at the
			 end the following:
						
							(2)(A)The Secretary, acting
				directly or by entering into a contract with a private entity, shall establish
				and maintain a database including all information reported under subsection
				(b)(3), the second sentence of subsection (c), and the second sentence of
				subsection (d).
								(B)Subject to subparagraph (C), the
				Secretary shall make the information in such database publicly available,
				including on the public Website of the Food and Drug Administration.
								(C)The Secretary may choose to restrict
				the Secretary’s disclosure of any information reported under subsection (b)(3),
				(c), or (d)—
									(i)that relates to a storage facility;
				and
									(ii)whose disclosure would, as determined
				by the Secretary, compromise the security of such
				facility.
									.
					(4)Conforming
			 amendments
					(A)Section 301(p) of the Federal Food, Drug,
			 and Cosmetic Act (21 U.S.C. 331(p)) is amended by inserting the failure
			 to report in accordance with subsection (b)(3), (c), or (d) of section
			 510, after The failure to register in accordance with section
			 510 or 905,.
					(B)Section 502(o) of
			 the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 352(o)) is amended by
			 inserting if it was distributed in interstate commerce by a person in
			 violation of the reporting requirements of subsection (b)(3), (c), or (d) of
			 section 510, before if it was not included.
					(C)Section 510 of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360) is amended—
						(i)in subsection (g)—
							(I)in paragraph (3),
			 by adding or at the end;
							(II)by striking
			 paragraph (4);
							(III)by redesignating
			 paragraph (5) as paragraph (4);
							(IV)in paragraph (4)
			 (as so redesignated), by inserting or reporting, as applicable,;
			 and
							(V)by striking the
			 matter following paragraph (4) (as so redesignated);
							(ii)in subsection
			 (h), by adding at the end the following: Every establishment in any
			 State used by a person required to report under subsection (b)(3), (c), or (d)
			 for the wholesale distribution in interstate commerce of drugs subject to
			 section 503(b)(1) shall be subject to inspection pursuant to section
			 704.; and
						(iii)in
			 subsection (j), by adding at the end the following:
							
								(4)The provisions of this subsection shall
				apply with respect to a person required to report under subsection (b)(3), (c),
				or (d) for the wholesale distribution in interstate commerce of drugs subject
				to section 503(b)(1) to the same extent and in the same manner as such
				provisions apply to persons required to register under subsection (b), (c),
				(d), or (i), except that—
									(A)any reference to manufacturing shall
				be treated as a reference to wholesale distribution; and
									(B)any reference to a drug shall be
				treated as a reference to a drug subject to section
				503(b)(1).
									;
				and
						(D)in subsection (p),
			 by inserting and reports under subsection (b)(3), (c), and (d)
			 before shall be submitted.
					(b)Information on
			 State actions against wholesale distributors of prescription
			 drugsParagraph (2) of section 510(f) of the Federal Food, Drug,
			 and Cosmetic Act (21 U.S.C. 360(f)), as added by subsection (a)(3)(B) of this
			 section, is amended—
				(1)in subparagraph
			 (A), by adding at the end of the subparagraph the following: Such
			 database shall also include information on actions (such as suspension or
			 revocation of licensing) taken by States against persons engaged in wholesale
			 distribution of drugs subject to section 503(b)(1).; and
				(2)by adding at the
			 end the following:
					
						(D)The Secretary shall encourage States to
				report the type of information described in the second sentence of subparagraph
				(A) to the Food and Drug Administration—
							(i)in
				a consistent manner; and
							(ii)on a voluntary
				basis.
							.
				(c)Fees for
			 reportingSubchapter C of
			 chapter VII (21 U.S.C. 379f et seq.) is amended by adding at the end the
			 following:
				
					7Fees
				relating to wholesale distributors of prescription drugs
						744.Authority to
				assess and collect fees
							(a)In
				generalFor fiscal year 2013
				and each subsequent fiscal year, the Secretary shall assess and collect fees
				under this section from each person that reports under section 510(b)(3) to
				engage in the wholesale distribution in interstate commerce of drugs subject to
				section 503(b)(1).
							(b)Establishment of
				amount
								(1)In
				generalNot later than 1 year after the date of the enactment of
				the Gray Market Drug Reform and Transparency
				Act of 2012, the Secretary shall promulgate a final regulation
				establishing the amount of fees under this section for the period of fiscal
				years 2013 through 2017 so as to generate a total revenue amount not exceeding
				the Secretary’s estimate of 100 percent of the costs described in subsection
				(c) during such period.
								(2)ConsiderationIn
				establishing the amount of fees under this section, the Secretary shall take
				into consideration the amount of annual revenues of a person to be assessed
				such fees in comparison with the amount of annual revenues of other persons to
				be assessed such fees.
								(c)Costs To be
				funded through feesThe fees
				authorized by this section shall only be collected and available to pay the
				costs incurred by the Food and Drug Administration in—
								(1)implementing the
				reporting requirement under section 510(b)(3); and
								(2)establishing and
				maintaining an up-to-date database of the information collected pursuant to
				such requirement.
								(d)Crediting and
				availability feesFees authorized under subsection (a) shall be
				collected and available for obligation only to the extent and in the amount
				provided in advance in appropriation Acts. Such fees are authorized to remain
				available until expended. Such sums as may be necessary may be transferred from
				the Food and Drug Administration salaries and expenses appropriation account
				without fiscal year limitation to such appropriation account for salaries and
				expenses with such fiscal year limitation. The sums transferred shall be
				available solely for the costs described in subsection (c).
							(e)Authorization of
				appropriationsFor each of
				the fiscal years 2013 through 2017, there is authorized to be appropriated for
				fees under this section an amount equal to the total revenue amount determined
				under subsection (b) for the fiscal year.
							(f)OffsetIf the sum of the cumulative amount of fees
				collected under this section for the fiscal years 2013 through 2015 and the
				amount of fees estimated to be collected under this section for fiscal year
				2016 exceeds the cumulative amount appropriated pursuant to subsection (e) for
				the fiscal years 2013 through 2016, the excess shall be credited to the
				appropriation account of the Food and Drug Administration as provided in
				subsection (d), and shall be subtracted from the amount of fees that would
				otherwise be authorized to be collected under this section pursuant to
				appropriation Acts for fiscal year
				2017.
							.
			4.Identification of
			 sales price for drugs in shortage
			(a)Identification
			 of sales price for drugs in shortageParagraph (1) of section
			 503(e) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 353(e)) is
			 amended—
				(1)in subparagraph
			 (A), by inserting before the period at the end the following: , the
			 amount paid for such drug by the person receiving it if such drug is in
			 shortage at the time of the sale, and the amount paid for such drug for any
			 prior sale that occurred at a time when such drug was in shortage;
			 and
				(2)by adding at the
			 end the following new subparagraph:
					
						(C)In this paragraph, the term in
				shortage means listed on the public Website of the Food and Drug
				Administration, at the time of the sale to be identified in the statement
				required by subparagraph (A), as being in
				shortage.
						.
				(b)ApplicabilityThe amendment made by subsection (a)
			 applies only with respect to sales of a drug occurring on or after the date
			 that is 1 year after the date of the enactment of this Act.
			
